       Case: 3:20-cv-00082-bbc Document #: 13 Filed: 12/07/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL KRAWCZYK,

                    Plaintiff,
      v.
                                                        Case No. 20-cv-82-bbc
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul against plaintiff Michael Krawczyk affirming the decision of

the Commissioner and dismissing this case.




           s/ V. Olmo, Deputy Clerk                               12/07/2020
        Peter Oppeneer, Clerk of Court                               Date
